DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 11/10/2022, the following has occurred: Claims 1, 2, and 6 have been amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarian US 2013/0257577 (of record).
As per claims 1-4 and 20, Nazarian discloses in the Annotated Fig. 5c below an inductor device, comprising:
as per claim 1, a first trace (e.g. track sections annotated as 6 and 7) disposed in a first area (e.g. area within annotated sections 5 and 8); a second trace (e.g. track sections annotated as 2 and 3) disposed in a second area (e.g. area within sections annotated as 1 and 4); and a double ring inductor (e.g. sections annotated as 1, 4, 5, and 8 which forms two rings (i.e. “double ring”)) disposed at an outside of the first trace and the second trace (The defined “double ring inductor” is disposed outside of the track sections annotated as 2, 3 and 6, 7.), wherein the double ring inductor is respectively coupled to the first trace and the second trace in an interlaced manner (The track sections annotated as 2, 3 and 6, 7 are coupled to the sections annotated as 5,8 and 1,4 in an interlaced manner as shown.); and a first connector (e.g. track portion annotated as C which directly connects a bottom end of the track annotated as 4 and a right end of the track annotated as 5) coupled to traces of the double ring inductor at an outer side of the double ring inductor (The connector annotated as C couples the tracks annotated as 5 and 4 of the “double ring inductor” together and is located at a bottom outer side of the defined “double inductor”.);
as per claim 2, a third trace (e.g. track annotated as A) disposed in the first area, and coupled to the first trace in an interlaced manner (The track annotated as A is coupled to the tracks annotated as 6 and 7 in an interlaced manner.); and a fourth trace (e.g. track annotated as B) disposed in the second area, and coupled to the second trace in an interlaced manner (The track annotated as B is coupled to the tracks annotated as 2 and 3 in an interlaced manner.);
	as per claim 3, wherein the third trace and the fourth trace are coupled to each other at a junction of the first area and the second area (The tracks annotated as A and B are coupled to one another at a central point or “junction” located at track 12, which is between the areas that are within the tracks annotated as 2/3 and 6/7.);
as per claim 4, wherein the first trace and the third trace are coupled to each other in an interlaced manner at a side which is opposite to the junction (The tracks sections annotated as 6/7 are coupled to the track annotated as A at crossing 60, which is disposed on a top side of the track annotated as 7 which is opposite to a bottom side of the track annotated as 7 where the “junction” is located.); and
as per claim 20, wherein the first trace and the second trace are about symmetrical to each other on a basis of a junction of the first area and the second area (The track sections annotated as 6/7 and 2/3 are symmetrical about a center axis running through track 12 (i.e. “a junction”) of the inductor shown in Fig. 5c.).

    PNG
    media_image1.png
    578
    764
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s amendments to independent claim 1 overcome the 35 USC 102(a)(1) rejection made in the Office action dated 8/16/2022 (Reference of record Nazarian Fig. 9 does not disclose “a first connector coupled to traces of the double ring inductor at an outer side of the double ring inductor”) and therefore the rejection has been withdrawn. However, a new ground of rejection is made under 35 USC 102(a)(1) over the same reference of record Nazarian citing a different embodiment (Fig. 5c) therein. Applicant’s amendments necessitated the new grounds of rejection, thus this action has been made final necessitated by amendment. See above for a detailed description.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843